Citation Nr: 1704143	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-30 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as chronic obstructive pulmonary disorder (COPD) and sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

During the Veteran's October 2016 video conference hearing, the Veteran and his wife testified that he had been treated for sleep apnea at Community Hospital in Anderson, Indiana about fifteen to twenty years ago.  The Board notes that the facility is still in existence.  The testimony also reflects that the Veteran believed he was treated by a now deceased Dr. Rosenbaum and then by a Dr. Kenneth Schaeffer at Community Hospital in Anderson, Indiana.  The Board notes that a Dr. Kenneth Shaver currently practices at Anderson Family Health Specialists in Anderson, Indiana and that the hearing transcript notes uncertainty in the spelling of "Dr. Kenneth Schaeffer."  The record does not contain treatment records from the time frames, facilities, or providers mentioned above.  Further, the record does not reflect that any efforts have been made to obtain records from Community Hospital or Dr. Kenneth Shaver.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159(c)(1) (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify/clarify any outstanding private or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from June 2014, to the present, should be obtained.  The Veteran should be informed that VA is particularly interested in records from Community Hospital in Anderson, Indiana from 1997 (20 years ago) until present.  The VA is also interested in records from Dr. Kenneth Shaver at Anderson Family Health Specialists in Anderson, Indiana for the same time period.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completion of the above, review the expanded record, including all evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

